Citation Nr: 1429290	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  09-34 052	)	DATE
	)
	)


THE ISSUE

Whether a December 1991 Board of Veterans' Appeals (Board) decision denying the Veteran's application to reopen a claim of entitlement to service connection for residuals of an electrical shock other than a left thumb scar should be revised or reversed on the grounds of clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  Christopher J. Boudi, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the moving party in this action.  He had active service from June 1982 to March 1984.  

This matter is currently before the Board on the Veteran's December 2008 motion for revision or reversal on the grounds of CUE in a December 1991 Board decision denying the Veteran's application to reopen a claim of entitlement to service connection for residuals of an electrical shock other than a left thumb scar.  In June 2011, the Board denied the motion.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In February 2013, the Court affirmed that portion of the June 2011 Board decision which "denied CUE revision based on the Board's 1991 finding that no new and material evidence to reopen the claim;" set aside that portion of the Board decision "that denied revision of the December 1991 Board decision based on CUE, premised on the failure to construe liberally an informal claim;" and remanded it to the Board for additional action.  In July 2013, the Board again denied the Veteran's CUE motion.  The Veteran subsequently appealed to the Court.  

In February 2014, the Court granted the Parties' Joint Motion for Remand (JMR); vacated the July 2013 Board decision; and remanded the issue to the Board for additional action as "consistent with the terms of the JMR." 

The issue of service connection for an acquired psychiatric disorder to include "generalized nervousness" is currently pending as discussed below and will be administratively referred to the Agency of Original Jurisdiction (AOJ).  

 
FINDINGS OF FACT

1.  In May 1984, VA denied service connection for electric shock burn residuals.  The Veteran was informed in writing of the adverse decision and his appellate rights in May 1984.  He did not submit a notice of disagreement (NOD) with the decision.  

2.  In May 1988, the Veteran submitted a Veteran's Application for Compensation or Pension (VA Form 21-526) which may be liberally construed as a new claim of entitlement to service connection for an acquired psychiatric disorder to include "generalized nervousness."  

3.  In December 1991, the Board determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for residuals of an electrical shock other than a left thumb scar.  The Veteran was provided with a copy of the decision.  He did not appeal the adverse decision to the Court and it is therefore final.  

4.  The December 1991 Board decision concluded that the Veteran "requested that his claim [for service connection for residuals of electric shock] be reopened in May 1988."  

5.  The December 1991 Board decision is legally erroneous to the extent to which it failed to consider the Veteran's May 1988 Veteran's Application for Compensation or Pension (VA Form 21-526) as a new claim of entitlement to service connection for an acquired psychiatric disorder to include "generalized nervousness" and to refer the claim to the appropriate Regional Office for adjudication.  

6.  The outcome of the December 1991 Board decision would not have been manifestly different had the Board properly recognized the Veteran's new claim of entitlement to service connection for an acquired psychiatric disorder to include "generalized nervousness" and to refer the claim to the appropriate Regional Office for adjudication.  



CONCLUSION OF LAW

The December 1991 Board decision denying the Veteran's application to reopen a claim of entitlement to service connection for residuals of an electrical shock other than a left thumb scar was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.155(a), 20.1400, 20.1403 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced the Department of Veterans Affairs' (VA) duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Court has directed that the VCAA does not apply to motions for revision or reversal based on CUE.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  See also 38 C.F.R. § 20.1411 (2012).  (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions).  The Court has clarified that CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  Livesay, 15 Vet. App. at 178-179.  In September 2009, the Veteran was informed in writing of the law and regulations governing the standard of CUE.  

II.  Historical Review

In March 1984, the Veteran submitted a Veteran's Application for Compensation or Pension at Separation from Service (VA Form 21-526e) in which he sought service connection for "electrical ground shock."  In May 1984, VA denied service connection for electric shock burn residuals.  The Veteran was informed in writing of the adverse decision and his appellate rights in May 1984.  He did not submit a NOD with the decision.  

In May 1988, the Veteran submitted a Veteran's Application for Compensation or Pension (VA Form 21-526) in which he sought service connection for "residuals of electrical shock received from electric floor buffer (220 Volt)."  He clarified that the "residuals are nervous twitches in knees, elbows, shoulders, [and] wrists; generalized nervousness[; and] premature gray hair."  In June 1988, VA noted the May 1984 denial of service connection for "residuals of electric shock;" informed the Veteran that "new and/or material evidence has to be presented to warrant a change in that decision;" and "denial of service connection for residuals of electric shock remain[s] unchanged."  

In his January 1989 NOD, the Veteran requested "proper consideration" of his "claim for residuals of electric shock, to include neurological and pshchological (sic) conditions."  In March 1989, a statement of the case (SOC) addressing the issue of "new and material evidence regarding service connection for residuals of electrical shock" was issued to the Veteran.  In his May 1989 Appeal to the Board (VA Form 1-9), the Veteran clarified that "when I was discharged, I was totally nieve of the my (sic) disorders."  

At a June 1989 hearing before a VA hearing officer, the Veteran testified that he had "emotional problems" as the result of his in-service electrical shock.  

The report of an August 1989 VA neuropsychiatric examination notes that the Veteran was diagnosed with an atypical anxiety disorder and "residuals of electrocution-twitching."  

A November 1989 VA rating decision granted service connection for an electrical burn scar at the base of the left thumb.  The adjudicator commented that "atypical anxiety disorder, gray hair, and twitching, if present, are all first noted at too remote a time from service to be related to service" and "there is no basis for any change in the previous disallowance of [service connection] for residuals of electrical shock except for burn scar at the base of left thumb."  

In May 1990, VA tacitly reopened the Veteran's claim of entitlement to service connection for electrical shock residuals and denied service connection for "residuals of electrical shock including burn scar of right hand, atypical anxiety disorder, twitching, and gray hair.  

In June 1991, the Board characterized the issue on appeal as "whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of an electrical shock;" determined that new and material evidence had been submitted to reopen the Veteran's claim of service connection; and granted service connection for "residuals of an electric shock, a scar of the left thumb."  

An August 1991 written statement from the Chicago, Illinois, Regional Office to the Board pertaining to the June 1991 Board decision conveys that "service connection was already granted by the Regional Office for the scar of the left thumb" and "the issues of service connection for scar on right hand, atypical anxiety disorder, twitching and gray hair are not directly addressed."  

In December 1991, the Board issued a supplemental decision which noted that service connection for a left thumb burn scar had been established in November 1989; recharacterized the issue on appeal as "whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of an electrical shock, to include a burn scar on the right hand, atypical anxiety disorder, twitching, and gray hair;" and determined that "new and material evidence [had not] been submitted to reopen a claim of entitlement to service connection for residuals of an electrical shock other than a left thumb scar."  The Veteran did not appeal the decision to the Court.  Therefore, the December 1991 Board decision is final.  

In December 2008, the Veteran submitted a motion for revision or reversal on the grounds of CUE in the December 1991 Board decision.  In June 2011, the Board denied the motion.  The Veteran subsequently appealed to the Court.  

In February 2013, the Court affirmed that portion of the June 2011 Board decision which "denied CUE revision based on the Board's 1991 finding that no new and material evidence to reopen the claim;" set aside that portion of the Board decision "that denied revision of the December 1991 Board decision based on CUE, premised on the failure to construe liberally an informal claim;" and remanded it to the Board for additional action.  The Court directed that: "the Board in the decision on appeal misconstrued [the Veteran's] argument; "did not make the initial factual inquiry into whether a sympathetic reading of his filings submitted prior to the December 1991 Board decision raised an informal claim for a nervous disorder;" and such action necessitated remand as "it is not appropriate for this Court to make such a determination in the first instance."  

III.  CUE in the December 1991 Board Decision

In its February 2013 decision, the Court specifically delineated the issue before the Board as whether the December 1991 Board decision denying the Veteran's application to reopen a claim of entitlement to service connection for residuals of an electrical shock other than a left thumb scar should be revised or reversed on the grounds of CUE solely based on whether the duty to construe pro se filings liberally was applied.  Therefore, the Board will discuss only that issue below.  

In his December 2008 CUE Motion, the attorney advanced that the Veteran's May 1988 Veteran's Application for Compensation or Pension (VA Form 21-526) should have been treated as a new claim for service connection for generalized nervousness and VA erred in treating the claim as an application to reopen the claim of entitlement to service connection for residuals of an electrical shock.  The attorney asserted that:

The fact that the Regional Office treated his claim for this condition as needing new and material evidence was wrong.  The Board's decision was fatally flawed because it relied on the incorrect assumptions by the Regional Office.  Save for the Board's compounding of this error, the claim for benefits for his anxiety disorder would have been treated as new, and the Regional Office would have had to determine if a medical nexus existed between the electrocution and his "atypical anxiety disorder."  

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 20.1400-20.1411.  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.  

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. Part 20 (2012).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1403, 20.1404.  

In the context of an assertion of CUE in a decision that denied a request to reopen, manifest change in the outcome means that, but for the error, the underlying claim for benefits would have been granted and not simply that the request to reopen would have been granted.  See Crippen v. Brown, 9 Vet. App. 412, 421-23 (1996); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999).  

When determining if CUE exists in an earlier decision, VA must give a sympathetic reading to the Veteran's filings in that earlier proceeding to determine the scope of the claims.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Federal Circuit has clarified that:

However, apart from the requirement that a pro se veteran's pleadings be read sympathetically, our decision in Roberson did not change the well-established legal standard for determining the existence of CUE in RO and BVA decisions.  See Cook, 318 F.3d at 1344; see also 38 U.S.C. §§ 5109A, 7111 (2000).  In Cook we held en banc that in order to constitute CUE, the alleged error must be both "outcome determinative" and "based upon the evidence of record at the time of the original decision."  318 F.3d at 1344.  Thus, we rejected the contention that a violation of the VA's duty to assist in obtaining or further developing evidence, under 38 U.S.C. § 5103A(a), could constitute CUE.  Id.

Contrary to the appellant's argument, Roberson does not require the VA to reconcile the conflicting evidence before adjudication, nor does it require the agency to develop evidence on the veteran's theory.  To construe Roberson as requiring factual development as a matter of course would be to effectively overrule our decision in Cook that the failure to assist in developing the evidentiary record cannot constitute CUE.  See id.

At oral argument the appellant for the first time on appeal contended that the rule of Roberson was violated because the BVA incorrectly applied the relevant regulations when it made its 1989 decision.  Specifically, the appellant argued that the Court of Appeals for Veterans Claims misconstrued Roberson and therefore did not address whether in the 1989 decision the BVA failed to "consider the veteran's entitlement to service connection under [38 C.F.R. §§] 3.303(b) and 3.307."  However, the BVA specifically held in its 2000 decision, and the Court of Appeals for Veterans Claims subsequently affirmed, that the agency considered and correctly applied 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 in the 1989 decision. 2000 decision, slip op. at 12-13, aff'd Szemraj, slip op. at 7-8.  Roberson does not change the legal standard for determining whether the VA correctly applied its regulations to a veteran's claims.  All Roberson requires is that the VA give a sympathetic reading to the veteran's filings to determine all claims for recovery supported by a liberal construction of those allegations.  Roberson, 251 F.3d at 1384.  Szemraj v. Principi, 357 F.3d 1370, 1375-1376 (Fed. Cir. 2004).  

In turning to whether the Board liberally construed the Veteran's written pro se communications, the Board concludes that it did not.  In December 1991 and at the present time, the provisions of 38 C.F.R. § 3.155(a) direct that:

Any communication or action from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris (a person who is not under any legal incapacity such as mental incapacity) may be considered an informal claim indicating an intent to apply for one or more benefits under the laws administered by the VA, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  

Prior to May 1988, the Veteran had not sought service connection for "generalized nervousness" or any other acquired psychiatric disorder.  In his May 1988 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran indicated for the first time that service connection for "generalized nervousness" associated with his in-service electrical shock was warranted.  Such written communication constitutes an informal claim under the provisions of 38 C.F.R. § 3.155(a).  The Board erred in failing to take note of the informal claim for an acquired psychiatric disorder and to thereafter refer it to the relevant Regional Office for initial adjudication.  Absent such adjunction, the Board did not have jurisdiction to address the issue.  

While the December 1991 Board decision was clearly erroneous to the extent that it failed to both acknowledge the Veteran's new claim of entitlement to service connection for an acquired psychiatric disorder to include generalized nervousness and to refer it for initial adjudication by the AOJ, such error does not rise to CUE.  The issue remains pending.  Such initial adjudication by the AOJ may have necessitated further development of the record.  The correction of the Board's error would not have undebatably changed the outcome of the appeal.  It would not have absolutely resulted in the award of service connection for electric shock residuals other than a left thumb scar.  Indeed, even a grant of service connection for a psychiatric disorder would not have undebatably changed the outcome of the adjudication of the Veteran's application to reopen his claim of entitlement to service connection for electric shock residuals.  

Therefore, the Board concludes that the December 1991 Board decision denying the Veteran's application to reopen a claim of entitlement to service connection for residuals of an electrical shock other than a left thumb scar was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1403, 20.1404.  


ORDER

The benefit sought on appeal is denied.  



                       ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



